Order entered December 16, 2014




                                          In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                    No. 05-14-01494-CV

                         TRACIE PETERS INDIVIDUALLY AND
                     AS NEXT FRIEND (PARENT) FOR N.P., Appellant

                                            V.

                     COLLIN COUNTY HUMANE SOCIETY, Appellee

                      On Appeal from the 417th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 417-1830-2013

                                         ORDER
       We GRANT appellants’ December 1, 2014 motion for an extension of time to file a

notice of appeal. The notice of appeal filed on November 24, 2014 is deemed timely for

jurisdictional purposes.


                                                   /s/   ELIZABETH LANG-MIERS
                                                         JUSTICE